Lawrence, J.
“ The motions in these cases, why the plaintiffs in the respective actions should not interplead, &c., must be denied, with costs, on the authority of Sherman agt. Partridge (4 Duer, 646), and Trigg agt. Hitz (17 Abb. Pr., 436-9).”
From the order entered upon this decision the defendants appealed.
Per Curiam.
Order reversed on the rule stated in Baltimore Co. agt. Arthur (90 N. Y., 237-234, and sec. 820 of the Code of Civ. Pro.) Order directed for the interpleader of the plaintiffs in the two suits upon payment by the defendants into court of the sum of $480 with interest, with $10 costs and dis-' bursements of appeal to appellants.